In an action to enjoin the use of two parcels of real property allegedly in violation of a building zone ordinance, the appeal is from so much of a judgment entered after trial as enjoined the operation of a transit mix business on one of said parcels. The real property, situated in a residence district under the zoning ordinance, is used to mine sand and gravel, as a lawful nonconforming use. The proof establishes that sand and gravel mined on the premises, together with cement brought in from outside the premises, are mixed on the premises to form a concrete aggregate. The proof further establishes that some quantities of sand and gravel, not mined on the premises, are also used to form the concrete aggregate. The Trial Justice found that the prior nonconforming use has been extended and changed, and that the present use is not a mere modernization of the sand and gravel business. Judgment insofar as appeal is taken unanimously affirmed, with costs. No opinion. Present—'Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld, JJ. [See 5 A D 2d 693.]